Case 2:19-cv-01142-JCC Document 4-1 Filed 07/24/19 Page 1 of 3




                       EXHIBIT C
                    to COMPLAINT
                  Case 2:19-cv-01142-JCC Document 4-1 Filed 07/24/19 Page 2 of 3
B18 (Official Form 18) (12/07)

                                  United States Bankruptcy Court
                                        Western District of Washington
                                         700 Stewart St, Room 6301
                                             Seattle, WA 98101

                                              Case No. 11−11481−KAO
                                                     Chapter 7

In re Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Roy E Taylor Jr                                           Laurie D Taylor
   aka Rhett E Taylor Jr                                     6228 165th Pl SW
   6228 165th Pl SW                                          Lynnwood, WA 98037
   Lynnwood, WA 98037
Social Security/Individual Taxpayer ID No.:
   xxx−xx                                                   xxx−xx
Employer Tax ID/Other nos.:



                                         DISCHARGE OF DEBTOR




The Debtor(s) filed a Chapter 7 case on February 11, 2011. It appearing that the Debtor is entitled to a discharge,

IT IS ORDERED:

The Debtor is granted a discharge under 11 U.S.C. §§ 727.



                                                            BY THE COURT

Dated: May 25, 2011                                         Karen A. Overstreet
                                                            United States Bankruptcy Judge



                    SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




        Case 11-11481-KAO           Doc 11      Filed 05/25/11       Ent. 05/25/11 00:20:54         Pg. 1 of 2
                 Case 2:19-cv-01142-JCC Document 4-1 Filed 07/24/19 Page 3 of 3
B18 (Official Form 18) (12/07) − Continued


                                 EXPLANATION OF BANKRUPTCY DISCHARGE
                                          IN A CHAPTER 7 CASE

             This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and
it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

            The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For
example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to
attach wages or other property, or to take any other action to collect a discharged debt from the debtor. [In a case
involving community property: There are also special rules that protect certain community property owned by the
debtor's spouse, even if that spouse did not file a bankruptcy case.] A creditor who violates this order can be required
to pay damages and attorney's fees to the debtor.

             However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest,
against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case.
Also, a debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged

            The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this
case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to
debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

      Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

      a. Debts for most taxes;

      b. Debts incurred to pay nondischargeable taxes;

      c. Debts that are domestic support obligations;

      d. Debts for most student loans;

      e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

      f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
      while intoxicated;

      g. Some debts which were not properly listed by the debtor;

      h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
      discharged;

      i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
      compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

      j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
      Plan for federal employees for certain types of loans from these plans.



             This information is only a general summary of the bankruptcy discharge. There are exceptions to
these general rules. Because the law is complicated, you may want to consult an attorney to determine the
exact effect of the discharge in this case.




        Case 11-11481-KAO              Doc 11     Filed 05/25/11       Ent. 05/25/11 00:20:54         Pg. 2 of 2
